Case 2:17-cv-03387-ES-MAH Document 735 Filed 06/16/20 Page 1 of 28 PageID: 22807



  Not for Publication

                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY



      CELGENE CORPORATION,

                                    Plaintiff,

                            v.

      HETERO LABS LIMITED, HETERO
      LABS LIMITED UNIT-V, HETERO                            Civil Action No. 17-3387 (ES) (MAH)
      DRUGS LIMITED, HETERO USA, INC.,
      AUROBINDO PHARMA LIMITED,                                            Consolidated
      AUROBINDO PHARMA USA, INC.,
      AUROLIFE PHARMA LLC, EUGIA
      PHARMA SPECIALTIES LIMITED,
      APOTEX INC., APOTEX CORP.,                                             OPINION
      MYLAN PHARMACEUTICALS, INC.,
      MYLAN INC., MYLAN, N.V.,
      BRECKENRIDGE PHARMACEUTICAL,
      INC., and TEVA PHARMACEUTICALS
      USA, INC.,

                                    Defendants.


  SALAS, DISTRICT JUDGE

          Before the Court is the parties’ request for claim construction. The Court held a Markman

  hearing on January 30, 2020. (D.E. No. 621). This Opinion sets forth the Court’s constructions

  of the disputed terms.

  I.      Background 1

          Plaintiff Celgene Corporation (“Celgene”) brought these Hatch-Waxman Act patent

  infringement actions against defendants Hetero Labs Limited, Hetero Labs Limited Unit-V, Hetero



  1
          The Court draws these facts from the parties’ submissions and provides this background for contextual
  purposes only. Nothing in this section should be construed as a finding of fact by this Court.
Case 2:17-cv-03387-ES-MAH Document 735 Filed 06/16/20 Page 2 of 28 PageID: 22808



  Drugs Limited, Hetero USA, Inc. (together, “Hetero”), Aurobindo Pharma Limited, Aurobindo

  Pharma USA, Inc., Aurolife Pharma LLC, Eugia Pharma Specialties Limited (together,

  “Aurobindo”), Apotex Inc., Apotex Corp. (together, “Apotex”), Mylan Pharmaceuticals, Inc.,

  Mylan    Inc.,      Mylan,   N.V.   (together,   “Mylan”),   Breckenridge   Pharmaceutical,   Inc.

  (“Breckenridge”), and Teva Pharmaceuticals USA, Inc. (“Teva”) (collectively, “Defendants”)

  relating to Celgene’s drug product, Pomalyst®. (D.E. No. 348, Amended Joint Claim Construction

  Statement (“Am. Joint Stmt.”)) at 2). Defendants collectively filed six Abbreviated New Drug

  Applications (“ANDA”) with the Federal Drug Administration (“FDA”), seeking approval to

  market generic versions of Pomalyst. (Id.). Celgene alleges that Defendants’ submissions of their

  respective ANDA constitute infringements of certain claims of Celgene’s patents under 35 U.S.C.

  § 271(e)(2). (Id.). In response, Defendants allege that the asserted claims are invalid and/or not

  infringed. (Id.).

          Celgene initially asserted ten patents against Defendants. (See D.E. No. 211 at 2 & Am.

  Joint Stmt. at 1). On January 22, 2019, the parties stipulated to bifurcate the case and stay the

  claims and proceedings regarding five of the ten patents that cover certain Risk Evaluation and

  Mitigation Strategy (“REMS”) solutions. (D.E. No. 288). Shortly thereafter, on January 25, 2019,

  the parties stipulated to consolidation of the various cases against Defendants. (D.E. No. 294).

  The parties then amended their infringement contentions and non-infringement contentions, and,

  accordingly, amended their respective proposed terms for construction. (See. D.E. No. 320). The

  parties subsequently filed their Amended Joint Claim Construction and Prehearing Statement,

  identifying a total of seven disputed terms. (Am. Joint Stmt. at 4). While the request for claim

  construction was pending and prior to the Markman hearing, the parties resolved their disputes

  regarding the meaning of three terms. (D.E. No. 384 at 1 n.2 (Celgene withdrawing its opposition




                                                    2
Case 2:17-cv-03387-ES-MAH Document 735 Filed 06/16/20 Page 3 of 28 PageID: 22809



  to Teva, Mylan, Breckenridge, and Aurobindo’s proposed construction for the term “total weight

  of the composition”); D.E. No. 615 (the parties agreeing that the Court need not construe the

  “pomalidomide” terms)).

          Most recently, on April 27, 2020, the Court further consolidated with the instant action six

  cases in which Celgene asserted United States Patent No. 10,555,939 (the “’5,939 Patent” 2) against

  Defendants. (D.E. No. 695). The parties agree that the ’5,939 Patent is part of the same patent

  family of two patents that are already at issue in this instant case. (Id. at 3 (ECF Pagination)). The

  parties also agree that no additional claim construction proceedings are needed for this newly

  added patent. (Celgene Corporation v. Apotex Inc., No. 20-2593, D.E. No. 15 at 4 (Celgene stating

  that “[t]he parties seem to agree that the claims of the [’5,]939 patent do not necessarily require

  additional fact discovery or Markman proceedings beyond what was done for the ’467 patent in

  the -3387 Consolidated Action”); id. at 15 (Teva, Apotex, Aurobindo, and Hetero agreeing with

  Celgene’s position); id. at 21 (“Breckenridge does not believe that claim construction proceedings

  are necessary in this case because the claims of the ’[5,]939 patent are virtually identical to the

  claims of the ’467 patent.”); id at 22 (“Whether or not the case is consolidated with the -3387

  Consolidated Action, the Mylan Defendants do not believe claim construction proceedings are

  necessary.”)).

          Accordingly, this Markman decision involves four disputed terms from six patents

  stemming from two patent families: (i) United States Patent No. 8,198,262 (the “ʼ262 Patent”),

  United States Patent No. 8,673,939 (the “ʼ3,939 Patent”), and United States Patent No. 8,735,428

  (the “ʼ428 Patent”), which are method of treatment (“MOT”) patents; and (ii) United States Patent

  No. 8,828,427 (the “’427 Patent”), United States Patent No. 9,993,467 (the “’467 Patent”), and the


  2
          Because this case involves United States Patent No. 10,555,939 and United States Patent No. 8,673,939, both
  of which end with “939,” the Court will identify these two patents using their last four digits.


                                                          3
Case 2:17-cv-03387-ES-MAH Document 735 Filed 06/16/20 Page 4 of 28 PageID: 22810



  ’5,939 Patent, which are formulation patents. (See Am. Joint Stmt. at 2; D.E. No. 695).

  II.     Legal Standard

          A. Claim Construction

          A patent claim is that “portion of the patent document that defines the scope of the

  patentee’s rights.” Teva Pharms. USA, Inc. v. Sandoz, Inc., 574 U.S. 318, 321 (2015). When the

  parties in a patent infringement action “present a fundamental dispute regarding the scope of a

  claim term, it is the court’s duty to resolve it.” O2 Micro Int’l Ltd. v. Beyond Innovation Tech.

  Co., 521 F.3d 1351, 1362 (Fed. Cir. 2008). A district court’s claim construction is reviewed de

  novo, but its underlying factual determinations (i.e., determinations based on extrinsic evidence)

  are reviewed for clear error. Teva Pharms., 574 U.S. at 322.

          The words of a claim are generally given their ordinary and customary meaning, which is

  “the meaning that the term would have to a person of ordinary skill in the art in question at the

  time of the invention, i.e., as of the effective filing date of the patent application.” Phillips v. AWH

  Corp., 415 F.3d 1303, 1313 (Fed. Cir. 2005). To determine the ordinary and customary meaning

  of a disputed term, the court must look to “those sources available to the public that show what a

  person of skill in the art would have understood [the] disputed claim language to mean.” Id. at

  1314.

          “In determining the proper construction of a claim, the court has numerous sources that it

  may properly utilize for guidance. These sources . . . include both intrinsic evidence (e.g., the

  patent specification and file history) and extrinsic evidence (e.g., expert testimony).” Vitronics

  Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996). Thus, the court must “look to

  the claim language, the specification, the prosecution history, and any relevant extrinsic evidence.”

  Meyer Intellectual Props. Ltd. v. Bodum, Inc., 690 F.3d 1354, 1368 (Fed. Cir. 2012).




                                                     4
Case 2:17-cv-03387-ES-MAH Document 735 Filed 06/16/20 Page 5 of 28 PageID: 22811



         With respect to intrinsic evidence, “the claims themselves provide substantial guidance as

  to the meaning of particular claim terms.” Phillips, 415 F.3d at 1314. Indeed, “the context in

  which a term is used in the asserted claim can be highly instructive.” Id. Similarly, “[o]ther claims

  of the patent in question, both asserted and unasserted, can also be valuable sources of

  enlightenment as to the meaning of a claim term.” Id.

         The specification “is always highly relevant to the claim construction analysis” and “is the

  single best guide to the meaning of a disputed term.” Id. at 1315. “[T]he specification may reveal

  a special definition given to a claim term by the patentee” or “may reveal an intentional disclaimer,

  or disavowal, of claim scope by the inventor.” Id. at 1316. Thus, “the specification necessarily

  informs the proper construction of the claims,” and it is “entirely appropriate for a court, when

  conducting claim construction, to rely heavily on the written description for guidance as to the

  meaning of the claims.” Id. at 1316–17. Notably, however, the court may “not read limitations

  from the specification into claims.” Thorner v. Sony Computer Entm’t Am. LLC, 669 F.3d 1362,

  1366 (Fed. Cir. 2012). In particular, the Federal Circuit has “repeatedly warned against confining

  the claims to . . . embodiments” described in the specification. Phillips, 415 F.3d at 1323.

         Courts must also consider the patent’s prosecution history, i.e., “the complete record of the

  proceedings before the PTO . . . includ[ing] the prior art cited during the examination of the

  patent.” Id. at 1317. Although the prosecution history “often lacks the clarity of the specification

  and thus is less useful for claim construction purposes,” it can nevertheless “inform the meaning

  of the claim language by demonstrating how the inventor understood the invention and whether

  the inventor limited the invention in the course of prosecution, making the claim scope narrower

  than it would otherwise be.” Id.




                                                   5
Case 2:17-cv-03387-ES-MAH Document 735 Filed 06/16/20 Page 6 of 28 PageID: 22812



         In sum, “[c]laim terms are given their ordinary and customary meaning—the meaning that

  they would have to a person of ordinary skill in the art in light of the specification and prosecution

  history at the time of the invention.” Woods v. DeAngelo Marine Exhaust, Inc., 692 F.3d 1272,

  1283 (Fed. Cir. 2012). And, “[c]laim terms are properly construed to include limitations not

  otherwise inherent in the term only when a patentee sets out a definition and acts as his own

  lexicographer, or when the patentee disavows the full scope of a claim term either in the

  specification or during prosecution.” Id. (internal quotation marks omitted); see also Aventis

  Pharm. Inc. v. Amino Chems. Ltd., 715 F.3d 1363, 1373 (Fed. Cir. 2013) (“The written description

  and other parts of the specification, for example, may shed contextual light on the plain and

  ordinary meaning; however, they cannot be used to narrow a claim term to deviate from the plain

  and ordinary meaning unless the inventor acted as his own lexicographer or intentionally

  disclaimed or disavowed claim scope.”).

         Finally, the court may also rely on extrinsic evidence, i.e., “all evidence external to the

  patent and prosecution history, including expert and inventor testimony, dictionaries, and learned

  treatises.” Phillips, 415 F.3d at 1317. But, extrinsic evidence “is unlikely to result in a reliable

  interpretation of patent claim scope unless considered in the context of the intrinsic evidence.” Id.

  at 1319.

         B. Preamble

         Whether to treat a preamble as a limitation “is determined on the facts of each case in light

  of the overall form of the claim, and the invention as described in specification and illuminated in

  the prosecution history.” Applied Materials, Inc. v. Advanced Semiconductor Materials Am., Inc.,

  98 F.3d 1563, 1572–73 (Fed. Cir. 1996). The key is to review the entire patent “to gain an

  understanding of what the inventors actually invented and intended to encompass by the claim.”




                                                    6
Case 2:17-cv-03387-ES-MAH Document 735 Filed 06/16/20 Page 7 of 28 PageID: 22813



  Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 808 (Fed. Cir. 2002) (quoting

  Corning Glass Works v. Sumitomo Electric U.S.A., Inc., 868 F.2d 1251, 1257(Fed. Cir. 1989)).

         “While there is no simple test for determining when a preamble limits claim scope,” the

  Federal Circuit has set forth “some general principles to guide that inquiry.” Am. Med. Sys., Inc.

  v. Biolitec, Inc., 618 F. 3d 1354, 1358 (Fed. Cir. 2010). “Generally, . . . the preamble does not

  limit the claims.” Id. “Preamble language that merely states the purpose or intended use of an

  invention is generally not treated as limiting the scope of the claim.” Bicon, Inc. v. Straumann

  Co., 441 F.3d 945, 952 (Fed. Cir. 2006). But if a preamble “recites essential structure or steps, or

  if it is necessary to give life, meaning, and vitality to the claim,” the preamble limits the invention.

  Catalina, 289 F.3d at 808 (internal quotation marks omitted). Specifically, “[w]hen limitations in

  the body of the claim rely upon and derive antecedent basis from the preamble, then the preamble

  may act as a necessary component of the claimed invention.” Eaton Corp. v. Rockwell Int’l Corp.,

  323 F.3d 1332, 1339 (Fed.Cir.2003). This is because such “antecedent basis” indicates “a reliance

  on both the preamble and claim body to define the claimed invention” and the preamble becomes

  “essential to understand limitations or terms in the claim body.” Catalina, 289 F.3d at 808; see

  also Jansen v. Rexall Sundown, Inc., 342 F.3d 1329, 1333 (Fed. Cir. 2003).

         With regard to reviewing the preamble in light of the specification, the Federal Circuit has

  held that the preamble may operate as a claim limitation if it “recit[es] additional structure or steps

  underscored as important by the specification.” Catalina, 289 F.3d at 808. However, “not every

  preamble reference to additional structure is limiting, even when the structure is noted in the

  specification.” Arctic Cat Inc. v. GEP Power Prod., Inc., 919 F.3d 1320, 1329 (Fed. Cir. 2019)

  (holding that the preamble is not limiting where the it does not supply “structure needed to make

  the body itself a ‘structurally complete invention’” and “merely adds structure of which the body-




                                                     7
Case 2:17-cv-03387-ES-MAH Document 735 Filed 06/16/20 Page 8 of 28 PageID: 22814



  recited module is a part”).

         Finally, “clear reliance on the preamble during prosecution to distinguish the claimed

  invention from the prior art transforms the preamble into a claim limitation because such reliance

  indicates use of the preamble to define, in part, the claimed invention.” Catalina, 289 F.3d at 808.

  Conversely, “preamble language merely extolling benefits or features of the claimed invention

  does not limit the claim scope without clear reliance on those benefits or features as patentably

  significant.” Id. at 809.

  III.   Analysis

         A. Method of Treatment Patents

         The ’262 Patent, the ’3,939 Patent, and the ’428 Patent are method of treatment patents and

  claim methods of using pomalidomide to treat multiple myeloma. Claim 1 of the ’262 Patent and

  Claim 26 of the ’3,939 Patent are representative for both sets of disputed terms in the method of

  treatment patents family. Claim 1 of the ’262 Patent claims:

                 A method of treating multiple myeloma, which comprises
                 administering to a patient having multiple myeloma: (a) from about
                 1 mg to about 5 mg per day of a compound having the formula:




                 or a pharmaceutically acceptable salt, solvate or stereoisomer
                 thereof for 21 consecutive days followed by seven consecutive days
                 of rest from administration of said compound in a 28-day cycle, and
                 (b) 40 mg of dexamethasone.

         Claim 26 of the ’3,939 Patent claims:

                 A method of treating multiple myeloma, which comprises
                 administering to a patient having multiple myeloma, and which
                 patient has received previous therapy for multiple myeloma and has
                 demonstrated disease progression on the previous therapy, from


                                                   8
Case 2:17-cv-03387-ES-MAH Document 735 Filed 06/16/20 Page 9 of 28 PageID: 22815



                    about 1 mg to about 5 mg per day of a compound having the
                    formula:




                    or a solvate thereof, wherein the compound is administered in one
                    or more cycles, each of which comprises administering the
                    compound for a period of time followed by a period of rest.


                              1.       “A method of treating multiple myeloma” 3

                Celgene                              Defendants 4                             The Court
         “A method of treating
         multiple myeloma” is                 “A method of treating                   “A method of treating
      limiting, such that the term           multiple myeloma” is not                multiple myeloma” is not
      requires efficacy in treating                  limiting.                               limiting.
          multiple myeloma.


           The parties dispute whether the preamble of the method of treatment patents should be

  construed as limiting. Celgene argues that the phrase “treating multiple myeloma” in the preamble

  limits the claim by requiring efficacy in patients who received pomalidomide. (Celgene Open. Br.

  at 5). Defendants argue to the contrary. (Def. Open. Br. at 4). Before discussing the merits of the

  parties’ arguments, the Court first addresses Defendants’ argument regarding the proper test to

  apply to construe the preamble. At oral argument, Defendants argued for the first time that, in

  Boehringer Ingelheim v. Schering-Plough, 320 F. 3d 1339 (Fed. Cir. 2003), the Federal Circuit


  3
          This disputed term appears in asserted claims 1–2, 4–16, 18–27, and 29 of the ’262 Patent; claims 1–14 and
  16–35 of the ’3,939 Patent; and all claims of the ’428 Patent. (Am. Joint Stmt. at 4).
  4
           Apotex and Hetero initially proposed that the preamble is not limiting; but to the extent that the Court holds
  that the preamble is limiting, Apotex and Hetero proposed that the term should be construed as “[a] method of
  administering pomalidomide, or a pharmaceutically acceptable salt, solvate, stereoisomer thereof, after the onset of
  symptoms of multiple myeloma.” (D.E. No. 251 (“Celgene Open. Br.”) at 5). Apotex and Hetero have since
  withdrawn their alternative construction and joined the other defendants in their proposed claim construction. (D.E.
  No. 250 (“Def. Open. Br.”) at 4 n.4).


                                                            9
Case 2:17-cv-03387-ES-MAH Document 735 Filed 06/16/20 Page 10 of 28 PageID: 22816



  laid out a two-step process where, first and foremost, the Court must apply the Federal Circuit’s

  guidance and principles to decide whether a preamble is a limitation. (See D.E. No. 649

  (“Markman Tr.”) at 30:15–23 & 32:2–12). Counsel further argued that “if, and only if” the Court

  finds that the preamble is a limitation, the Court then construes what the preamble means. (Id. at

  32:13–33:11). The Court agrees that, in Boehringer, the Federal Circuit first affirmed that the

  disputed term in the preamble imposed a limitation on the claim, then concluded that the district

  court also “gave the term its proper construction.” 320 F. 3d at 1345. But nothing in Boehringer

  suggests that the Federal Circuit established an analytic framework under which courts must

  construe a preamble. See generally id. It certainly makes sense to use the two-step analysis, when,

  for example, finding that a disputed term imposes a limitation does not resolve the parties’ dispute.

  See, e.g., Boehringer, 320 F.3d at 1345–56; Computer Docking Station Corp. v. Dell, Inc., 519

  F.3d 1366 (Fed. Cir. 2008). However, where, as here, the analyses of whether the preamble is

  limiting and what the preamble means are necessarily intertwined, neither the Federal Circuit nor

  the district courts have construed the disputed terms using such a rigid multi-step test. See, e.g.,

  Symantec Corp. v. Computer Assocs. Int’l, Inc., 522 F.3d 1279, 1289–90 (Fed. Cir. 2008)

  (construing the terms in the preamble before holding that the preamble does not impose a separate

  claim limitation); Sanofi-Aventis U.S. LLC v. Fresenius Kabi USA, LLC, No. 14-7869, 2016 WL

  5898627 (D.N.J. Oct. 7, 2016) (spontaneously construing the preamble language and analyzing

  whether it is limiting). The Court will thus analyze the disputed preamble language based on “the

  facts of [the] case in light of the overall form of the claim, and the invention as described in the

  specification and illuminated in the prosecution history.” Applied Materials, 98 F.3d at 1573.

         Defendants argue that courts around the country have found that the plain and ordinary

  meaning of the word “treating” means “to seek cure or relief of” a disease. (See Markman Tr. at




                                                   10
Case 2:17-cv-03387-ES-MAH Document 735 Filed 06/16/20 Page 11 of 28 PageID: 22817



  24:10–26:17). According to Defendants, “treating” is “a broader concept than just efficacious

  treatment,” and includes ineffective treatment and palliative care where the treatment targets the

  symptoms and not the underlying condition. (Id. at 25:17–21). Defendants point out that the

  specification supports this broader concept and states that “[a]s used herein, unless otherwise

  specified, the term ‘treating’ refers to the administration of a compound of the invention or other

  additional active agent after the onset of symptoms of the particular disease or disorder.” (Def.

  Open. Br. at 8 (quoting ’262 Patent at 16:11–15) 5).

           Celgene does not appear to dispute that the plain and ordinary meaning of the word

  “treating” includes more than efficacious treatment but argues that the specification’s definition of

  “treating” does not define the disputed phrase “a method of treating multiple myeloma.” (D.E No.

  384 (“Celgene Resp. Br.”) at 6–7). Celgene contends that “treating” and “multiple myeloma”

  cannot be construed separately. (See Celgene Resp. Br. at 7). Rather, the full phrase, “treating

  multiple myeloma,” was used throughout the prosecution history to require efficacy, without

  which “the invention would lose its entire purpose.” (See id. & Celgene Open. Br. at 7).

           While the Court agrees that the disputed term, “treating multiple myeloma,” must be

  construed in its entirety, nothing in the claim language, the specification, or the prosecution history

  warrants reading into the claim an efficacy limitation based on the preamble. The Court begins its

  claim construction with the language of the claim. See Innova/Pure Water, Inc. v. Safari Water

  filtration Sys., Inc., 381 F.3d 1111, 1116 (Fed. Cir. 2004) (“Claim construction analysis must begin

  and remain centered on the claim language itself, for that is the language the patentee has chosen

  to particularly point out and distinctly claim the subject matter which the patentee regards as his



  5
           The parties agree that the ’262 Patent, the ’3,939 Patent, and the ’428 Patent share a common specification.
  (Celgene Open. Br. at 7 n. 9; Defs. Open. Br. at 5 n.7). For the sake of brevity, the Court’s citations to the specification
  of the ’262 Patent include the corresponding citations to the ’3,939 Patent and the ’428 Patent.


                                                              11
Case 2:17-cv-03387-ES-MAH Document 735 Filed 06/16/20 Page 12 of 28 PageID: 22818



  invention.”) (internal quotation marks and alterations omitted). It is important to note that the

  parties do not dispute that the preamble does not provide any antecedent basis for terms in the

  body of the claim. (Def. Open. Br. at 5–8; Markman Tr. at 10:17–21). While Celgene argues that

  the patentability of the MOT claims “hinge[s] upon” the presence of the preamble in the claim

  language, Celgene’s argument is not grounded in the language of the claim itself. (See Celgene

  Open. Br. at 11–12). For example, this is not a case where the preamble “sets forth the objective

  of the method, and the body of the claim directs that the method be performed on someone ‘in

  need.’” Jansen, 342 F.3d at 1333; see also Rapport v. Dement, 254 F.3d 1053, 1059 (Fed. Cir.

  2001). Nor does Celgene argue that a term used in the preamble provides antecedent basis because

  the same term is used in the body of the claim. See Pacing Techs., LLC v. Garmin Int’l, Inc., 778

  F.3d 1021, 1024 (Fed. Cir. 2015). Indeed, Celgene advances no argument based on the language

  of the claims. The Court thus agrees with Defendants that the claim language strongly suggests

  that the preamble is independent from, and not limiting to, the body of the claim, and the steps of

  the claimed method at issue are “performed in the same way regardless whether or not the patient

  experiences [any efficacy].”   See Bristol-Myers Squibb Co. v. Ben Venue Labs, Inc., 246 F.3d

  1368, 1375 (Fed. Cir. 2001).

         The Court is also not persuaded that statements in the specification identified by Celgene

  compel a finding that that the preamble at issue here sets forth “the essence or a fundamental

  characteristic[s] of the claimed invention[s].” (See Celgene Open. Br. at 10). Celgene points to

  the “Background” section of the specification, which identifies “a significant need for safe and

  effective methods of treating, preventing and managing cancer . . . , particularly for diseases that

  are refractory to standard treatments . . . .” (Id. at 7 (quoting ’262 Patent at 3:8–11) (emphasis

  Celgene’s)). The specification then states, under “Summary of the Invention,” that “[t]he methods




                                                  12
Case 2:17-cv-03387-ES-MAH Document 735 Filed 06/16/20 Page 13 of 28 PageID: 22819



  comprise administering to a patient in need of such treatment or prevention a therapeutically or

  prophylactically effective amount of an immunomodulatory compound, or a pharmaceutically

  acceptable [alternative] thereof.” (Id. at 8 (quoting ’262 Patent at 3:41–47) (emphasis Celgene’s)).

  Celgene further points to various places in the specification where the patentee discusses

  combination therapies, dosing cycles, and examples in terms of efficacy. (Id. at 8–9). In response,

  Defendants essentially argue that, if efficacy is a “fundamental or essential feature” of the

  invention, the patentee could have drafted the claims to require efficacy or included clinical data

  to substantiate it. (D.E. No. 385 (“Def. Resp. Br.”) at 11–12).

          The cases Defendants rely on do not support the proposition that efficacy, as a fundamental

  or essential feature, must be supported by clinical data. See Hoffman-La Roche Inc. v. Apotex Inc.,

  748 F.3d 1326, 1331 (Fed. Cir. 2004). However, the Court agrees that the statements in the

  specification merely stated that the intended use or purpose of the claimed invention is to achieve

  “safe and effective” treatment. None of the cited portions of the specification suggests that

  efficacious treatment is a limitation of the claims. See Sanofi-Aventis, 2016 WL 5898627 at *5

  (finding that the preamble “a method of increasing the survival” is not limiting and that the

  specification’s statement that “an aspect of the invention comprises increasing the survival of a

  patient [at issue] . . . merely appears to describe the purpose of the invention”); Novartis

  Pharmaceuticals Corp. v. Accord Healthcare Inc., 387 F. Supp. 3d 429, 437–38 (D. Del. 2019)

  (holding that the efficacy is not a limitation despite the patentee’s argument that efficacy is “the

  core of the invention” and where the specification stated that “there is a need for agents which are

  effective in the inhibition or treatment of . . . multiple sclerosis”).

          Moreover, nothing in the specification supports Celgene’s argument that “treating” and

  “multiple myeloma” are so “inextricably intertwined” such that it is inappropriate to construe the




                                                     13
Case 2:17-cv-03387-ES-MAH Document 735 Filed 06/16/20 Page 14 of 28 PageID: 22820



  entire phrase by construing “treating” separately. (See Celgene Resp. Br. at 7). Other than in the

  claims, “treating multiple myeloma” appears only in the patent’s title. (’262 Patent at 1:1–2).

  Where the specification discusses “multiple myeloma” or “patients with multiple myeloma,” the

  words “treat,” “treating,” or “treatment” are either not used, or are used without an efficacy

  requirement. See, e.g., ’262 Patent at 18:24–27 (“In a specific embodiment, [Actimid™] may be

  administered in an amount of about 1, 2, or 5 mg per day to patients with relapsed multiple

  myeloma.”) (emphasis added); id. at 19:34–37 (“In a specific embodiment, Revimid™ is

  administered to patients with relapsed or refractory multiple myeloma in an amount of about 15

  mg/d twice a day or about 30 mg/d four times a day in a combination with dexamethasone.”)

  (emphasis added); id. at 33:44–46 (“Once the [maximum tolerance dose] has been identified, four

  additional patients are enrolled at that dose level so that a total of 10 patients is treated at the

  MTD.”); id. at 35:53–54 (“In this study, the first cohort of 3 patients was treated for 28 days at 5

  mg/day without any dose limiting toxicity . . . .”). The Court thus finds that nothing in the

  specification compels a finding that the patentee intended “treating multiple myeloma” to deviate

  from the plain and ordinary meaning of the term “treating,” such that the claims require efficacy.

         Celgene also argues that the preamble is limiting because “it is the basis upon which the

  Patent Office allowed the claims.” (Celgene Open. Br. at 11). During the prosecution of the ’3,939

  Patent and the ’428 Patent, the patentee submitted evidence of “unexpected results” to overcome

  an obviousness rejection and argued that “one skilled in the art would not have expected that

  pomalidomide would be able to treat multiple myeloma that is relapsed after or refractory to prior

  treatment.” (D.E. No. 251-3, Ex. 10 (“Celgene Ex. 10”) at CELPOM00001074 (emphasis

  Celgene’s); id., Ex. 11 at CELPOM000001375) (emphasis Celgene’s)).                In a subsequent

  Applicant-Initiated Interview Summary, the Examiner essentially agreed with the patentee and




                                                  14
Case 2:17-cv-03387-ES-MAH Document 735 Filed 06/16/20 Page 15 of 28 PageID: 22821



  stated that “the claims, as is, are patentable because pomalidomide (POM) alone was shown to

  unexpectedly treat multiple myeloma that is or has become resistant to lenalidomide (LEN), a

  structurally close analog of POM that is known to be effective for treating multiple myeloma.”

  (Id., Ex. 12 at CELPOM00001113). Celgene thus argues that the prosecution history shows that

  “the claims issued only because the inventors demonstrated to the Examiner that their invention

  was efficacious against” multiple myeloma. (Celgene Open. Br. at 12). Celgene further argues

  that, when the patentee and the Examiner referred to “‘treat[ing] multiple myeloma’ in the

  prosecution history, they meant that pomalidomide was providing efficacy against” multiple

  myeloma. (Id.).

         Defendants argue that the “unexpected results” cannot define the scope of the claims

  because: (i) the data was generated after the priority date; (ii) the “unexpected results” were not

  commensurate in scope with the claimed invention; (iii) the unexpected results were never

  submitted in the ’262 Patent, which is the first patent issued in the family; and (iv) Celgene did not

  present the “unexpected results” as a necessary feature of the invention, but merely as a result of

  carrying out the claimed methods. (Def. Resp. Br. at 4–5 & 8–11).

         The Court finds merit in Defendants’ argument that reliance on unexpected results to show

  nonobviousness does not limit or otherwise define the scope of the claim. See Takeda Pharm. Co.

  v. Actavis Labs. FL, Inc., No. 15-451, 2016 WL 3193188, at * (D. Del. June 6, 2016) (stating that

  unexpected results “do not define the claimed invention in any real respect—they merely state one

  of the intended results or purposes of the claimed invention”); Viiv Healthcare UK Ltd. v. Lupin

  Ltd,, 904 F. Supp. 2d 379, 386–87 (D. Del. 2012) (holding that, unlike arguments made to

  overcome rejection of anticipation, unexpected results submitted and argued to prove nonobvious

  did not “require the claims to be narrowed, distinguished, or amended”); McNeil-PPC, Inc. v.




                                                   15
Case 2:17-cv-03387-ES-MAH Document 735 Filed 06/16/20 Page 16 of 28 PageID: 22822



  Perrigo Co., 443 F. Supp. 2d 492, 505 (S.D.N.Y. 2006) (stating that the courts cannot

  “mechanically import limitations from the [unexpected] test results into the claims”). The

  argument is particularly strong here because the unexpected results were generated after the

  priority date. (See Def. Resp. Br. at 4). But more importantly, the Federal Circuit’s en banc

  opinion in Purdue Pharma L.P. v. Endo Pharm. Inc. is directly on point. 438 F.3d 1123 (Fed. Cir.

  2006). There, in response to an obviousness rejection, the patentee told the PTO that its claimed

  oxycodone formulation was distinguishable from the prior art because the patentee had

  “surprisingly discovered” that the four-fold range of dosages achieves the same clinical results as

  the prior art formulation using an eight-fold range. See id. at 1130. Based on this “discovery,”

  which overcame the obviousness rejection, the trial court construed the claims to be “limited to a

  four-fold dosage range that controls pain for 90% of patients.” Id. at 1135. The Federal Circuit

  disagreed and held that the four-fold range was not a “necessary feature of the claimed oxycodone

  formulations.” Id. at 1136. Rather, the court explained that the four-fold range was “a property

  of, or a result of administering, the oxycodone formulation characterized” by the limitations set

  forth in the body of the claims. Id. Similarly here, the unexpected efficacious treatment of relapsed

  or refractory multiple myeloma with pomalidomide was merely a “result of administering” the

  claimed invention. Celgene thus fails to distinguish Purdue and establish that the prosecution

  history demonstrates that the patentee intended efficacy to be a “necessary feature” of the claimed

  methods. See id.; Sanofi-Aventis, 2016 WL 5898627, at *6 (holding that “[w]hile the Examiner

  noted the unexpected result in allowing the patent, [p]laintiffs have failed to show that the claims

  require the unexpected results”).

         Moreover, the Court is not persuaded that the inventors consistently used “treat[ing]

  multiple myeloma” in the prosecution history to mean efficacious treatment. (Celgene Open. Br.




                                                   16
Case 2:17-cv-03387-ES-MAH Document 735 Filed 06/16/20 Page 17 of 28 PageID: 22823



  at 12). As evidence to support the “unexpected results,” Celgene submitted to the Patent Office a

  declaration by Dr. Anjan Thakurta during the prosecution of the ’3,939 Patent. (D.E. No. 250-11

  at 75 (ECF Pagination) 6). Dr. Thakurta explained the results of Phase I and Phase II clinical studies

  where patients with relapsed or refractory multiple myeloma were treated with single-agent

  pomalidomide in a cyclic regimen as recited in the claims of the ’3,939 Patent. (Id. at 76).

  Dr. Thakurta further stated that, based on these clinical data, the FDA “has approved the use of

  pomalidomide alone for treating patients with multiple myeloma,” where such condition was

  relapsed or refractory. (Id. at 76–77) (emphasis added). Thus, as used in the very declaration

  Celgene relied on to prove unexpected efficacy, the phrase “treating patients with multiple

  myeloma” clearly did not require efficacy—it is insensible to understand the statement to mean

  that the FDA only approved the use of pomalidomide when it efficaciously treated patients.

  Therefore, contrary to Celgene’s argument, the applicant does not consistently use “treating

  [patients with] multiple myeloma” to mean efficacious treatment, and it is thus improper to import

  an efficacious limitation from the prosecution history into the claims. See Metabolite Labs., Inc.

  v. Lab. Corp. of Am. Holdings, 370 F.3d 1354, 1360 (Fed. Cir. 2004) (“the patent applicant’s

  consistent usage of a term in prosecuting the patent may enlighten the meaning of that term.”);

  Purdue, 428 F. 3d at 1136–37.

           Finally, as the other example that applicant clearly relied on the preamble to distinguish

  prior art during prosecution, Celgene refers to arguments made during the prosecution of the ’262

  Patent. (Celgene Resp. Br. at 9). Specifically, Celgene explains that the Examiner rejected all

  pending claims for obviousness over the combination of three prior art references: United States

  Patent No. 5,635,517 (the “’517 Patent”), an article dubbed “Davies,” and United States Patent


  6
          Unless stated otherwise, the Court’s citations to the prosecution history refer to the pagination generated by
  the Court’s ECF system.


                                                           17
Case 2:17-cv-03387-ES-MAH Document 735 Filed 06/16/20 Page 18 of 28 PageID: 22824



  No. 6,555,554. (D.E. No. 250-3 at 27). To overcome the obviousness rejection, the applicant

  argued that, inter alia, the Examiner’s reliance on Davies is misplaced because Davies would not

  motivate a POSA to choose more potent TNF-α inhibitors, such as pomalidomide, to treat multiple

  myeloma. (Id.). The applicant submitted publications to show that “potent known TNF-α

  inhibitors failed in treating multiple myeloma.” (Id.) (emphasis added). The applicant further

  stated that, for example, Enbrel®, which is a well-known TNF-α inhibitor, “did not have anti-

  myeloma activity. Thus, not all TNF-α inhibitors treat multiple myeloma.” (Id.). Based on these

  statements, Celgene argues that the applicant “relied on the express language of the preamble in

  disclaiming ineffective treatments from the scope of the claimed inventions.” (Celgene Resp. Br.

  at 9).

           In response, Defendants urge that the Federal Circuit has established a high standard for

  “clear reliance” on preamble, where, after the applicant disparaged the prior art, the applicant must

  “put their hands on the preamble” and argue that, “by contrast,” the claimed invention is distinct.

  (Markman Tr. at 82:3–20 & 84:8–85:25). Defendants argue that, because the applicant only used

  the preamble language to characterize the prior art, without relating back to the claimed invention,

  it was insufficient to find “clear reliance” on the preamble such that the preamble imports an

  efficacy limitation. The Court is not persuaded that the law requires such a formalistic approach.

  The cases Defendants rely on only show that “clear reliance on the preamble” was found where

  the applicant explicitly distinguished the claimed invention after disparaging the cited reference.

  See, e.g., Roundtable Techs. LLC v. Motorola Mobility LLC, 567 Fed. Appx. 941, 943 (Fed. Cir.

  2014).

           The Court agrees, however, that Celgene fails to establish clear reliance on the preamble

  because the applicant’s arguments made to distinguish the prior art were insignificant to




                                                   18
Case 2:17-cv-03387-ES-MAH Document 735 Filed 06/16/20 Page 19 of 28 PageID: 22825



  patentability. Indeed, when the Examiner withdrew the obviousness objection, he stated that

  “[a]pplicant’s arguments, see page 7, 2nd full paragraph, filed 12/23/2010, with respect to the

  rejections of the claims under 35 U.S.C. 103(a) have been fully considered and are persuasive.

  Therefore, the rejection has been withdrawn.” (D.E. No. 250-4 at 28). In the paragraph the

  Examiner referenced, the applicant argued that another prior art reference, the ’517 Patent, was

  also misplaced because it does not disclose “the treatment of multiple myeloma with thalidomide

  and dexamethasone, much less the cyclical treatment.” (Id. at 54). In other words, the applicant

  overcame the obviousness rejection based on arguments that were irrelevant to Davies, to

  efficacious treatment, or to arguments made based on the preamble to distinguish Davies. Because

  the applicant’s argument invoking the preamble had no bearing on the Examiner’s decision to

  withdraw the obviousness rejection, the efficacy requirement that purportedly distinguished

  Davies and other TNF-α inhibitors was insignificant for patentability. Thus, the applicant’s

  reliance on the preamble to distinguish prior art does not amount to clear reliance, nor does it

  compel reading an efficacy limitation into the claim. See Catalina, 289 F. 3d at 810 (holding that,

  where the Examiner considered the feature recited in the preamble insignificant for patentability,

  the applicant’s statements distinguishing the prior art based on such feature “do not indicate a clear

  reliance on the preamble”).

         For the foregoing reasons, the Court adopts Defendants’ proposed construction and holds

  that the preamble of the claims in the MOT patents, “a method of treating multiple myeloma,” is

  not limiting.

                  2.       “about 1 mg to about 5 mg per day of a compound having
                   the formula [of pomalidomide] or a pharmaceutically acceptable
                  salt, solvate, or stereoisomer thereof” and “about 1 mg to about 5
                     mg of a compound having the formula [of pomalidomide] or a




                                                   19
Case 2:17-cv-03387-ES-MAH Document 735 Filed 06/16/20 Page 20 of 28 PageID: 22826



                                                solvate thereof” 7

                Celgene                            Defendants                             The Court
       “about 1 mg to about 5 mg          “about 1 mg to 5 mg ... of a           “about 1 mg to about 5 mg
         per day of a compound                compound having the                  per day of a compound
          having the formula [of          formula [of pomalidomide]                 having the formula [of
            pomalidomide] or a             or about 1 mg to 5 mg of a                 pomalidomide] or a
      pharmaceutically acceptable         pharmaceutically acceptable           pharmaceutically acceptable
      salt, solvate, or stereoisomer            salt or solvate of              salt, solvate, or stereoisomer
        containing about 1 mg to           [pomalidomide] or about 1              containing about 1 mg to
         about 5 mg per day of a            mg to 5 mg of any single               about 5 mg per day of a
          compound having the                    stereoisomer of                    compound having the
      formula [of pomalidomide]”                [pomalidomide]”                 formula [of pomalidomide]”

                   and                                  and                                   and

       “about 1 mg to about 5 mg          “about 1 mg to 5 mg ... of a           “about 1 mg to about 5 mg
         per day of a compound                compound having the                  per day of a compound
          having the formula [of          formula [of pomalidomide]                 having the formula [of
       pomalidomide] or a solvate          or about 1 mg to 5 mg of a            pomalidomide] or a solvate
        containing about 1 mg to          solvate of [pomalidomide]”              containing about 1 mg to
         about 5 mg per day of a                                                   about 5 mg per day of a
          compound having the                                                       compound having the
      formula [of pomalidomide]”                                                formula [of pomalidomide]”


           The MOT patents claim methods of treatment using pomalidomide compound in its free

  base form, as well as pomalidomide in the form of “a pharmaceutically acceptable salt, [ ] solvate,

  [or] stereoisomer.” See, e.g., ’262 Patent, Claim 1. When the drug is a pharmaceutically

  acceptable salt or solvate of pomalidomide, the active moiety of the drug, which is the portion that

  is responsible for the physiological or pharmacological action, remains the same. However,

  depending on the weight of the additional molecules that are added to the active moiety, the overall

  weight of pomalidomide salt and pomalidomide solvate varies. The parties thus dispute whether

  the weight requirement in the disputed terms, “about 1 mg to 5 mg,” applies to the active moiety



  7
          These disputed terms appear in asserted claims 1–2, 4–16, 18–27, and 29 of the ’262 Patent; claims 1–14
  and 16–35 of the ’3,939 Patent; and all claims of the ’428 Patent. (Am. Joint Stmt. at 4).


                                                         20
Case 2:17-cv-03387-ES-MAH Document 735 Filed 06/16/20 Page 21 of 28 PageID: 22827



  only (as Celgene proposes), or to the entire pomalidomide salt and pomalidomide solvate (as

  Defendants propose). (See, e.g., Def. Open. Br. at 12; Celgene Open. Br. at 14).

          Celgene argues that the word “thereof” in the disputed terms refers back to everything that

  precedes the word ‘or’, which includes the specifically claimed amounts of pomalidomide.

  (Celgene Open. Br. at 14; Celgene Resp. Br. at 13). Accordingly, Celgene contends that the claims

  are directed to the use of “salt, solvate, or stereoisomer of pomalidomide that is equivalent to the

  about 1 mg to about 5 mg of pomalidomide free base.” (Celgene Resp. Br. at 13). Defendants, on

  the other hand, rely on the word “or” in the disputed terms, and argue that it “identif[ies] different,

  alternative forms for the active ingredient.” (Def. Open. Br. at 13). According to Defendants,

  “about 1 mg to about 5 mg refers to the amount of each of the claimed forms of pomalidomide,

  including pomalidomide free base, pomalidomide salt, pomalidomide solvate, and a single

  pomalidomide stereoisomer.” (Def. Resp. Br. at 18). Essentially, under Celgene’s proposed

  construction, the claims are directed to treatment using the same dose of active moiety, regardless

  of the form of the drug (i.e., free base, salt, solvate, or isomers). To the contrary, under Defendants’

  proposed construction, the claims are directed to treatment using varying amounts of active moiety,

  because the total weight of the drug remains the same regardless of the drug form.

          The Court agrees with Celgene. Defendants essentially argue that a plain reading of the

  claims support their construction, because the word “or” identifies “different, alternative forms of

  the active ingredient,” to which “about 1 mg to 5 mg” must be applied equally. (Def. Open. Br. at

  12–13 (“Defendants’ proposed constructions merely follow the language of the claims by stating

  that the ‘about 1 mg to about 5 mg’ weight limitation applies to the alternative forms of the

  administered drug . . . .”); Def. Resp. Br. at 18 (“Defendants’ proposed construction is based on a

  plain reading of the unambiguous language of the claims.”)). But an “ordinary meaning” of a




                                                    21
Case 2:17-cv-03387-ES-MAH Document 735 Filed 06/16/20 Page 22 of 28 PageID: 22828



  claim term is merely a “short-hand for the appropriate connotation under the law: the meaning, to

  a person of ordinary skill in the art.” See Combined Sys., Inc. v. Def. Tech. Corp. of Am., 350 F.3d

  1207, 1216 n.6 (Fed. Cir. 2003) (citing Teleflex, Inc. v. Ficosa N. Am. Corp., 299 F.3d 1313, 1325

  (Fed. Cir 2002)). Absent certain established exceptions, and Defendants have argued none, “a

  plain and simple reading” of the claim terms cannot deviate from the “objective base line from

  which to begin claim interpretation;” that is, “how a person of ordinary skill in the art understands

  a claim term.” See Phillips, 415 F.3d at 1313.

          Here, Defendants’ own expert, Dr. Kinam Park, agreed during a deposition that a person

  of ordinary skill in the art (“POSA”) would understand that “in pharmacotherapeutics, it is the

  pharmacologically active moiety of a drug compound that is responsible for the therapeutic

  response.”     (D.E. No. 384-1, Ex. 26 (“Park Depo. Tr.”) at 108:11–20).                 Here, that

  pharmacologically active moiety is the pomalidomide, and “specifically, the free base of

  pomalidomide.” (Id. at 109:12–19). Dr. Park further agrees that a POSA would understand that

  when “a different form of a drug is used to satisfy formulation requirements[,] the quantity of the

  pharmacologically active drug moiety is maintained at the desired therapeutic dose or

  concentration.” (Id. at 110:14–111:7). Dr. Park further opined, and the Court agrees, that “nothing

  in the specifications of the MOT patents indicates that the calculations should be performed

  contrary to accepted practice in the field.” (D.E. No. 250-32 (“Park Decl.”) ¶ 61). Thus, based on

  Dr. Park’s own opinion, the standard practice in the field is that the same amount of

  pharmacologically active moiety must be administered to a patient, regardless of whether the drug

  is in the form of a salt, solvate, or stereoisomer.

          This construction is supported by other extrinsic evidence, including evidence Dr. Park

  references to demonstrate what a POSA would consider as “relevant and reflective of the state of




                                                    22
Case 2:17-cv-03387-ES-MAH Document 735 Filed 06/16/20 Page 23 of 28 PageID: 22829



  prior art at the time” of the invention. (Park Decl. ¶ 59 & D.E. No. 250-39). For example, based

  on the 2010 Ansel textbook titled “Pharmaceutical Calculations” (“2010 Ansel”), among others,

  Dr. Park stated that “it is the standard practice to take into account the weight of the entire

  compound, including the weight of the proton and counterion or solvent molecules, when the

  active moiety is described as taking the form of a salt or solvate.” (Park Decl. ¶ 59). Similarly, to

  support that the weight requirement of the claims applies to the entire molecule, Defendants

  emphasized that pharmaceutical calculations must “account for the active ingredient, or active

  moiety, and water content of drug substances.” (Def. Open. Br. at 14–15). However, 2010 Ansel

  itself states that, as “objectives” of calculation of active drug moiety,

                 [a] pharmacist must be able to calculate the pharmacologically
                 active drug (chemical) moiety when present in salt, ester, hydrated,
                 or complex chemical form. Such calculations are essential when
                 quantitatively comparing products of the same drug moiety but
                 differing in chemical form. The calculations are applied in
                 compounding procedures in which a different form of a drug is used
                 to satisfy formulation requirements while the quantity of the
                 pharmacologically active drug moiety is maintained at the desired
                 therapeutic dose or concentration.

  (D.E. No. 250-39 (“Park Decl. Ex. 7”) at 325) (emphasis added). In other words, Defendants’ own

  extrinsic evidence shows that, by “taking into account” the molecular weight of the entire molecule

  of different drug products, the objective of pharmaceutical calculation is, indeed, to maintain the

  same therapeutic dose or concentration. That is, to maintain the same amount of active drug

  moiety.

         Finally, Defendants argue that “stereoisomer” should be construed to mean “any single

  stereoisomer.” (Def. Open. Br. at 15). According to Defendants, the chemical structure of

  pomalidomide free base as depicted in the disputed terms already includes combinations of

  stereoisomers; a POSA thus would have understood the portion of the claim that involves

  “stereoisomer” to mean “about 1 mg or 5 mg of any single stereoisomer.” (Id.). Celgene proposes


                                                    23
Case 2:17-cv-03387-ES-MAH Document 735 Filed 06/16/20 Page 24 of 28 PageID: 22830



  no construction for this term and provides no support for its position, except for referencing

  “stereoisomer” along with “salt” and “solvate” and arguing that “the claims call for treatment with

  about 1 [mg] to about 5 mg of pomalidomide itself, regardless of whether the pomalidomide is in

  the form of a salt, solvate, or stereoisomer.” (Celgene Open. Br. at 13–15; see also Celgene Resp.

  Br. at 13–14).

         Nevertheless, the Court is not persuaded by Defendants’ argument. The parties do not

  appear to dispute that stereoisomers are molecules with the same molecular formula and sequence

  of bonded atoms but differ in the three-dimensional orientations of their atoms in space. (See

  Celgene Open. Br. at 49; Park Decl. ¶¶ 36–39). It is also seemingly undisputed that the chemical

  structure depicted in the disputed terms encompasses combinations of stereoisomers of

  pomalidomide. See, e.g., ’262 Patent at 11:43–46 (“if the stereochemistry of a structure or a

  portion of a structure is not indicated with, for example, bold or dashed lines, the structure or

  portion of the structure is to be interpreted as encompassing all stereoisomers of it.”). The Court

  thus finds that there does not appear to be a dispute among the parties and that the meaning of

  “stereoisomer” is clear and needs no construction. Vivid Techs., Inc. v. Am. Science & Eng’g, Inc.,

  200 F. 3d 795, 803 (Fed. Cir. 1999) (stating that “only those terms need be construed that are in

  controversy, and only to the extent necessary to resolve the controversy”).

         For the foregoing reasons, the Court adopts Celgene’s proposed construction, which is

  supported by the claim language and is consistent with the standard industry practice.

         B. Formulation Patents

                                             1. “Lubricant”

          Celgene           Teva and Aurobindo                Apotex                  The Court
   “a substance capable    “an excipient, in addition                           “a substance capable
    of reducing friction     to the binder or filler,      Requires no           of reducing friction
      and/or reducing          having the primary          construction            and/or reducing
         adhesion”            function of reducing                                    adhesion”


                                                  24
Case 2:17-cv-03387-ES-MAH Document 735 Filed 06/16/20 Page 25 of 28 PageID: 22831



                            friction and/or reducing
                           adhesion beyond the level
                                achieved by other
                             excipients (i.e. carrier,
                            diluent, binder or filler)”

         The ’427 Patent, the ’467 Patent, and the ’5,939 Patent claim pharmaceutical formulations

  containing pomalidomide. The disputed term “lubricant” appears in Claims 6 to 8 of the ’467

  Patent, as well as Claims 6 to 8 of the ’5,939 Patent. Claims in the ’467 Patent are representative,

  where Claim 1, the only independent claim, recites the following:

                 1. An oral dosage form in the form of a capsule which comprises: 1)
                 pomalidomide at an amount of 0.1 to 3 weight percent of the total
                 weight of the composition; 2) a binder or filler at an amount of 90
                 to 99 weight percent of total weight of the composition, wherein the
                 binder or filler is a mixture of starch and mannitol; and
                      wherein the ratio of mannitol:starch in the dosage form is from
                      about 1:1 to about 1:1.5.

  Claims 6 to 8 then claim “[the] oral dosage form of claim 1 further comprising a lubricant at an

  amount of” varying weight percent of total weight of the composition. ’467 Patent, Claims 1 &

  6–8.

         The dispute with regard to the construction of “lubricant” is mainly between Teva and

  Aurobindo, on the one hand, and Celgene, on the other; while Apotex believes that no construction

  is necessary, and Breckenridge, Hetero, and Mylan take no position as to the construction of this

  term. (See D.E. No. 349 (“Celgene Supp. Open. Br.”) at 8–11; D.E. No. 350 at 2; D.E. No. 351

  (“Teva Supp. Open. Br.”) at 10–18; D.E. No. 354 at 7). Teva and Aurobindo argue that the “further

  comprising” language in Claims 6 to 8 indicates that “‘lubricant’ must . . . be a distinct and

  additional component” relative to the “binder or filler.” (Teva Supp. Open. Br. at 12). For support,

  Teva and Aurobindo cite to the specification and prosecution history of the ’467 Patent and argue

  that the patentee “consistently characterizes the invention as dosage forms containing



                                                   25
Case 2:17-cv-03387-ES-MAH Document 735 Filed 06/16/20 Page 26 of 28 PageID: 22832



  pomalidomide and ‘excipients [which] comprise a carrier, diluent, binder, or filler and a

  lubricant.’” (Id. at 14) (emphasis Teva and Aurobindo’s). In other words, Teva and Aurobindo

  argue that, by referring to excipients as either a “binder or filler” or a “lubricant,” an excipient

  cannot function both as a “binder or filler” and a “lubricant”. (Id. at 12–13). A “lubricant,”

  according to Teva and Aurobindo, is “a separate and distinct excipient, the primary function of

  which is to lubricate.” (Id. at 15–16).

         Celgene, on the other hand, does not dispute that Claims 6 to 8 of the ’467 Parent require

  a lubricant in addition to a binder or filler. (See, e.g., Markman Tr. at 145:19–23 (counsel for

  Celgene stating that “Claim 6 adds a further limitation that requires the presence of an additional

  functional ingredient. So it does add that there has to be a lubricant in the formulation.”)). Yet

  Celgene contends that the phrase “further comprising” only requires “additional recited elements,”

  as opposed to “a distinct and additional component.” (Celgene Resp. Br. at 25–26). According to

  Celgene, the “additional recited elements” added in Claims 6 to 8 are the “specific weight

  percentage of the lubricant.” (Id. at 26). Celgene states that “as long as the required weight

  percentage of one structural inactive ingredient is functioning as a binder/filler, and the other

  claimed weight percentage of that same structural inactive ingredient is functioning as a lubricant,

  the claims are met.” (Id.).

         The Court agrees with Celgene. This is a situation where “the claims themselves provides

  substantial guidance” as to the meaning of the term “lubricant.” See Philips, 415 F.3d at 1314.

  The “further comprising” language in Claims 6 to 8 requires that the “lubricant” must be an

  additional component relative to “binder or filler.” As Teva and Aurobindo correctly point out,

  the Federal Circuit and this Court have recognized that the phrase “further comprising” indicates

  that the elements following the phrase “further comprising” are not part of the limitations



                                                  26
Case 2:17-cv-03387-ES-MAH Document 735 Filed 06/16/20 Page 27 of 28 PageID: 22833



  preceding that phrase. See David Netzer Consulting Eng’r LLC v. Shell Oil Co., 824 F.3d 989,

  996 (Fed. Cir. 2016); Purdue Pharm. Prod. L.P. v. Actavis Elizabeth LLC, 12-5311, 2015 WL

  5032650, at *13 (D.N.J. Aug. 25, 2015). This is especially true where, as here, the patentee uses

  the word “wherein” in other dependent claims to indicate that patentee’s intention to narrow the

  meaning of the “binder/filler.” For example, Claim 3 of the ’467 patent reads: “The oral dosage

  form of claim 1, wherein the binder or filler is present at an amount of 95 to 99 weight percent of

  total weight of the composition.” Claim construction principles thus dictate that, for example,

  Claim 6 must include all limitations of Claim 1 and “a lubricant at an amount of 0.01 to 1 weight

  percent of the total composition.” Teva and Aurobindo are thus correct in that Claims 6 to 8 “add

  an additional element required to be present in an infringing product: a lubricant.” (See Teva Supp.

  Br. at 13).

          However, nothing in the specification or the prosecution history supports Teva and

  Aurobindo’s proposition that the “lubricant” has to be a substance that is “distinct from” a binder

  or filler. The specifications Teva and Aurobindo cite to are merely examples where the lubricant

  used is a different substance from the binder or filler. (See, e.g., ’467 Patent at 7:52–62, 8:21–31,

  8:57–67, 9:26–36, 9:62–10:5 & 10:30–40). Similarly, language from prosecution history only

  shows that the patentee intended the claimed formulations to comprise excipient or excipients of

  different functions. (See, e.g., D.E. No. 355-4 at CELPOM12428172–74). None of the evidence

  supports that the patentee intended that these different functions necessarily be served by different

  substances. Therefore, “it is improper to read limitations from a preferred embodiment described

  in the specification—even if it is the only embodiment—into the claims absent a clear indication

  in the intrinsic record that the patentee intended the claims to be so limited.” Dealertrack, Inc. v.

  Huber, 674 F.3d 1315, 1327 (Fed. Cir. 2012)




                                                   27
Case 2:17-cv-03387-ES-MAH Document 735 Filed 06/16/20 Page 28 of 28 PageID: 22834



         Because Teva and Aurobindo do not argue, nor could they, that the intrinsic evidence

  reveals “an intentional disclaimer, or disavowal, of claim scope by the inventor,” the Court thus

  agrees with Celgene that a single excipient, as disclosed in the ’467 Patent and the ‘5,399 Patent,

  can serve different functions. Accordingly, the Court also rejects Teva and Aurobindo’s position

  that a lubricant must have a primary function of lubricating.

         For the foregoing reasons, the Court adopts Celgene’s proposed construction of

  “lubricant”.

  IV.    Conclusion

         The Court will construe the disputed terms as explained above. An appropriate Order

  accompanies this Opinion.




                                                  28
